DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claims 1-9, 12, 21-27 are pending. Claims 26-27 are newly added. Claims 10-11 and 13 stand canceled. 
 Response to Arguments
Applicant's arguments filed under Remarks on page 7 on 5/10/2021 have been fully considered but they are not persuasive. Applicants argue stating as follows:


    PNG
    media_image1.png
    363
    656
    media_image1.png
    Greyscale

The Examiner disagrees. Pending claims in their entirety recite generic automation of a mental process. The claims reciting of “identify[ing] a minimum set of findings required to be reported in the current study” and “generat[ing] a list of relevant macros associated with the minimum set of findings required to be reported in the current study”, does not make the claim as a whole eligible under 35 USC 101. These limitations in combination with others do not provide a transformation of the abstract idea into a practical application. The claim as a whole recites a method comprising a mental process/mathematical concept. The claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and therefore does not integrate the judicial exception into a practical application. Thus, the claims recite an abstract idea and are not patent eligible. The Examiner incorporates all prior response to arguments related to pending claims limitations/features and not repeated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 12, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The instant rejection is maintained from the Final Office Action dated 11/29/2017, Examiner’s Answer to Appeal Brief dated 7/18/2018, Final rejection dated 3/5/2020, and is updated herein, articulating the following to evaluate subject matter eligibility. 
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept – recite additional elements that amount to significantly more than the judicial exception.

With regard to (1), (2A) prong one, prong two, and 2(B) (see the response to arguments for this step’s analysis), the BPAI addressed these in the Decision dated 7/29/2019. Please refer to the Decision for more details as well as the most recent 
With regard to the modified limitation of “identify”, and “associated with the minimum set of findings…”, the analysis falls under (2A) Prong Two. And, the analysis is a ‘No’. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional element as follows:
identify[ing] a minimum set of findings required to be reported in the current study… 
…to generate a list of relevant macros associated with the minimum set of findings required to be reported in the current study…”
Step a. the claim recites the limitation of identifying a set of findings. Comparing stored information to prior information and matching the current information with prior information to identify a minimum set of findings under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in the preamble of the claim. The claim encompasses a user simply identifying/detecting/recognizing the information by comparing/matching in their mind. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Step b. includes “generating a list of macros associated with the step a. This step does not provide a practical application of the recited mentally performed steps of 
Claims 12, 22 and 23 are similarly rejected for the same reasons as claim 1. The use of the system, CRM, generic processor are not significant more. These components are conventional in the art, well-understood, and routine. Dependent claims 2-9, 21, and 24-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/
Primary Examiner, Art Unit 2669